Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact:Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES THIRD QUARTER 2011 RESULTS Subscription-Based Products Benefit From Increasing Market Acceptance LINCOLN, Nebraska (November 1, 2011) — National Research Corporation (NASDAQ:NRCI) today announced results for the third quarter 2011. ● Quarterly net new sales of $4.9 million ● Quarterly revenue up 16% to $18.5 million ● Quarterly net income up 24% to $2.6 million ● Quarterly diluted earnings per share of $0.39 up 22% ● Total Contract Value reaches $80.8 million Commenting on the third quarter and overall company performance, Michael D. Hays, chief executive officer of National Research Corporation, said, “Again this quarter, we witnessed robust growth driven by our unique product portfolio resulting in increased current client spend, while also outpacing competitors’ value proposition at point of sale.To this latter point, in October, a large healthcare system selected us based upon our differentiated offering, which today pushes Total Contract Value to $84 million.” Revenue for the quarter ended September 30, 2011, was $18.5 million, compared to $16.0 million for the same quarter in 2010.Net income for the quarter ended September 30, 2011, was $2.6 million, or $0.40 per basic share and $0.39 per diluted share, compared to $2.1 million for the third quarter 2010, or $0.32 per basic and diluted share. In closing, Kevin Karas, chief financial officer of National Research Corporation, said, “Subscription-based contracts accounted for an increased percentage of the company’s third quarter revenue.As well, within the quarter we saw a growing number of current clients purchase additional products.Both of these trends support enhanced operating margins over time.” NRCI Announces Third Quarter 2011 Results Page 2 November 1, 2011 A listen-only simulcast of National Research Corporation’s 2011 third quarter conference call will be available online at www.earnings.com on November 2, 2011, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. National Research Corporation, headquartered in Lincoln, Nebraska, is a leading provider of performance measurement, improvement services, and governance education to the healthcare industry in the United States and Canada. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the
